Case 1:19-cv-09617-KPF Document 67-10 Filed 06/21/21 Page 1 of 5




           EXHIBIT J
    CI       Elliot McGucken 45EPIC on Ins   X              Case 1:19-cv-09617-KPF Document 67-10 Filed 06/21/21 Page 2 of 5


C        I     instagrarn.com pfBu-VGhzIRSNIf
                                                                                                                                                                              •
                                                                                                                                                                             •-•4   Ydo




                                                                                     0 Search




                                                                                                                           elliatmcgucken       Follow            4. 4 .I.

                                                                                                                           Death Valley National Park



                                                                                                                               elliotmcgucken Death Valley Lake! See
                                                                                                                               more golden ratio harmonies
                                                                                                                               @goldennumberratio !! #landscape
                                                                                                                               #visitcalitornia #special_shots
                                                                                                                               #deathvalleydesert #nati ona [parks
                                                                                                                               #deaIhvalleyreflection
                                                                                                                               #departmentoitheinterior #nationalpark
                                                                                                                               #deathvalleynatonalpark
                                                                                                                               #longexposure #waycoolshots
                                                                                                                               #igpodium #deathvalleynationalpark
                                                                                                                               #deathvalleynp #deathvalleynps
                                                                                                                                                   I I   I




                                                                                                                                                                 et\
                                                                                                                    522 likes
                                                                                                                   MARCH 13, 2019



                                                                                                                          Add a comment...                     Post




                           More posts from elliotmcgucken




                                                                                                                                                                                          NEWS000152
S     fi.; Elliot McGucken 45EPIC on In:. X                 Case 1:19-cv-09617-KPF Document 67-10 Filed 06/21/21 Page 3 of 5


4 C     I   instagrancornip/Bu-VGhzIRSKI]                                                                                                                                                            *     ti
                                                                                                                                                                                                                 •
                                                                                                                                                                                                                 •
                                                                                                                                                                                                                 •




                                                                                     0 Search                                                                     6)                   0

                                                                                                                           elliotmcgucken                                Follow
                                                                                                                           Death Valley National Park



                                                                                                                           elliotmcgucken Death Valley Lake! See
                                                                                                                           more golden ratio harmonies
                                                                                                                           @goldennumberratio !! Itlandscape
                                                                                                                           #visitcalifornia #special_shots
                                                                                                                           #deathvalleydesert #national parks
                                                                                                                           #deathvalleyreflection
                                                                                                                           #departmentof theinterior #nationalpark
                                                                                                                           #deathvalleynationalpark
                                                                                                                           #longexposure #waycoo l shots
                                                                                                                           #i.gpodiurn #deathvalleynationalpark
                                                                                                                           #deathvalleynp #deathvalleynps
                                                                                                                               1114     ,••• •   I   i gam. 61.        +UN •   r   •   i   i   .n.




                                                                                       Report


                                                                                      Share to...
                                                                                                                                      2019


                                                                                      Copy Link
                                                                                                                               i- d a comment._

                                                                                       Embed


                                                                                        Cancel



                         More posts 'from eilliotmcgucken




                                                                                                                                                                                                         NEWS000150
          Elliot MeGucken 45E131C on Ins X   +           Case 1:19-cv-09617-KPF Document 67-10 Filed 06/21/21 Page 4 of 5


4 C   I     instagrem.comipfBu-VGhzIRSNI


                                                                                     0 Search                                          n                    0


                                                                                                                        elliotmcgucken a Follow
                                                                                                                        Death Valley National Park



                                                                                                                            etliotrncgucken Death Valley Lake! See
                                                                                                                            more golden ratio harmonies
                                                                                                                            @goldennumberratio !! #landscape
                                                                                                                            #visitcalifornia #special_shots
                                                                                                                            #deathvalleyciesert #nationalparks
                                                                                                                            #deat hvalleyreflection
                                                                                                                            #departmentoftheinterior #nationalpark
                                                                                                                            #deathvalleynationalpark
                                                                                                                            #longexposure #waycoolshots
                                                                                                                            #igpodium #deathvafleynationalpark
                                                                                                                            #cleathvalleynp #deathvalleynps
                                                                                                                             e•    I   •611.n.1   •9. 1 1   • I •9.




                                                           cblockquote class="instagram-media'' data-instigrrn-car


                                                          1-1' Ire ',dc caption
                                                                                                                            id a comment...
                                                                                  Copy Embed Code
                                                          By using this embed, you agree to Instagram's All 7E-Tris




                        More posts from elliotmcgucken




                                                                                                                                                                      NEWS000148
  "'            .Elhot Mc0uckcn 4SEFIC on IriE X     +               Case 1:19-cv-09617-KPF Document 67-10 Filed 06/21/21 Page 5 of 5


 令     令    0      " instagra m.comf阿u-VGzIR5N/                                                                                                                                                          ☆   0         I
                                                                                               QSInarcri                                                                                  ④ 0


                                                                                                                                      elliotmcguckert・Follow                                       巾摹巾

                                                                                                                                      Death Valley Nationa}Park



                                                                                                                                        elliotmcgucken Eeatii Valley Lakel See
                                                                                                                                        more golcieri ratio harmonies
                                                                                                                                        @goldennurnberratio !!#}andscape
                                                                                                                                        #visitci旧ornia #spocial_shots
                                                                                                                                        #death''0IIe州esert #riationalp&ks
                                                                                                                                        #dear hvalie yreflection
                                                                                                                                        #departnientoftheinterior #nationaIpark
                                                                                                                                        #deathvaIIeynationaIpark
                                                                                                                                        荆ongexposure #waycoo Ishots
                                                                                                                                        #ig pod}LIrn #deathvalleynationa Ipark
                                                                                                                                        #deathvalleynp #deathvalleynps
                                                                                                                                        .J   ,   ．、
                                                                                                                                                  ‘，'   ",．卜．,l 昌J ,   名共J
                                                                                                                                                                         ．匕、～奋主，.'.- ul-...．、卜矛J
                                                                                                                                                                                               、




                                                                                                                             广、0 了
                                                                       <bloc响uote CLc1:勺一’i、5:agram-media" data-instgrn-::.、i.           s
                                                                                                                                        .201 El

                                                                      日InciudL C急睡ion
                                                                                                                                        」dacomment..J

                                                                      日y using this embed, you agree 协Instagrarn' 八洲一扮！’!ns c,f Use
                                                                                                                                        F
                                   hore posts from elliotrncgucken




https：刀w胃w'i nsta0ram.corn/a bou 灯legal/terms阳p丫
                                                                                                                                                                                                                 NEWS000149
